NO. 07-08-0329-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  AUGUST 20, 2008
                          ______________________________

                             ALLEN LEE BELL, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 106TH DISTRICT COURT OF GARZA COUNTY;

          NO. 04-2216; HONORABLE CARTER T. SCHILDKNECHT, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                            ON ABATEMENT AND REMAND


       Appellant, Allen Lee Bell, appeals his conviction for sexual assault and sentence of

10 years incarceration in the Institutional Division of the Texas Department of Criminal

Justice. Because of conflicting information contained in the clerk’s record for this cause,

we abate and remand to the trial court for clarification.


       After a careful examination of the clerk’s record in this cause, we are unable to

determine the date sentence was imposed in open court. The Judgment indicates that

appellant was sentenced on June 8, 2008. Appellant’s notice of appeal is dated July 29,
2008. Based on the date of sentencing identified in the Judgment, appellant’s notice of

appeal was untimely filed. However, the clerk’s record also contains a copy of the trial

court’s docket, which states that the case was called and heard on July 8, 2008. Further,

there are two interlineations contained in the Judgment that change a pre-printed June 8

date to July 8. Because the date sentence is imposed in open court is essential in

determining the time in which an appeal may be perfected, see TEX . R. APP. P. 26.2(a), we

abate and remand the cause to the 106th District Court of Garza County for a determination

of the appropriate sentencing date. See Flores v. State, No. 07-06-0349-CR, 2006

Tex.App. LEXIS 9081, at *1-*2 (Tex.App.–Amarillo 2006, no pet.).


      Upon remand, the trial court shall determine the date that sentence was imposed

in open court in this cause.     The trial court shall also cause to be developed a

supplemental clerk’s record containing a finding of fact identifying the date upon which

appellant’s sentence was imposed in open court.          The trial court shall cause the

supplemental clerk’s record to be filed with the clerk of this court on or before September

12, 2008. Should additional time be needed to perform these tasks, the trial court may

request same on or before September 12, 2008.


      It is so ordered.


                                                       Per Curiam




Do not publish.


                                            2